DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to After Final Amendment
	This Office Action is responding to applicant’s After Final amendment filed on 3/18/2021.  Claims 2-3 have been cancelled.  Claims 1 and 4-10 have been amended.

Drawings
The drawings were received on 3/18/2021.  These drawings are approved.

Allowable Subject Matter
Claims 1 and 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the art of record when considered alone or in combination anticipates nor renders obvious a traction provider robot comprising a traction provider robot is nestled inside said main case and is attached to said main body via two chassis that are fixedly attached to said main body; wherein said two chassis are perpendicular to bottom side of said main body, facing up and away from said four adjustable bases; and wherein said traction provider robot moves with a three-dimensional mechanism; wherein said three-dimensional moving mechanism is adapted to provide three linear and one rotational 
Regarding dependent claims 4-11, they are allowable due to their dependencies on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786                

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786